t c memo united_states tax_court john r kirkpatrick petitioner v commissioner of internal revenue respondent docket no filed date p was ordered in a divorce proceeding interim order to transfer dollar_figure directly and nontaxably into an ira titled in w’s name and further to pay w dollar_figure for attorney’s fees and suit money p directed distributions from his iras into a checking account from which he wrote checks to w and to third parties p reported the dollar_figure of distributions among others the taxability of which he has conceded as nontaxable on hi sec_2013 federal_income_tax return held p’s ira_distributions are not a nontaxable transfer of an account incident_to_divorce under sec_408 but instead are taxable_income to him under sec_408 114_tc_259 followed john r kirkpatrick pro_se alicia a mazurek lisa dicerbo and robert d heitmeyer for respondent memorandum opinion laro judge this case arises out of respondent’s adjustments to petitioner’s return for the taxable_year the case was submitted fully stipulated for decision without trial see rule respondent determined a dollar_figure deficiency in petitioner’ sec_2013 federal_income_tax and a dollar_figure sec_6662 and b accuracy-related_penalty for a substantial_understatement_of_income_tax that he has conceded after the parties’ concessions the sole issue we decide is whether dollar_figure in individual_retirement_account ira_distributions that petitioner received during is taxable_income under sec_408 or a nontaxable transfer of an account incident_to_divorce under sec_408 we hold that it is the former background i overview the parties submitted this case fully stipulated under rule the stipulation of facts and the facts drawn from stipulated exhibits are incorporated herein petitioner is a medical doctor and a licensed physician in the state of 1unless otherwise indicated section references are to the internal_revenue_code code applicable for the relevant year rule references are to the tax_court rules_of_practice and procedure michigan and the district of columbia he resided in michigan when he filed his petition with this court this case is appealable to the court_of_appeals for the sixth circuit absent stipulation of the parties to the contrary ii petitioner’s divorce petitioner was married to christiana d kirkpatrick for an unspecified period on date while petitioner was residing in the state of maryland ms kirkpatrick filed for divorce in the circuit_court for montgomery county maryland at the time maryland was not a no fault divorce jurisdiction thus requiring a party seeking a divorce to show cause for its granting after ms kirkpatrick filed for divorce petitioner was kicked out of the house that he shared with her he moved to michigan in date petitioner and ms kirkpatrick did not divorce amicably the proceeding involved among other things matters relating to custody support and visitation of the couple’s two minor children on date a court hearing was held in the divorce case at which time a consent order was finalized between the parties in that order ms kirkpatrick’s request for pendente lite spousal support was granted although the order addressed multiple financial consideration sec_2under maryland law pendente lite orders such as for alimony are temporary arrangements allowing for support to be provided to a spouse until the continued incident to the divorce proceedings two particular paragraphs are relevant here the first reads ordered that the defendant shall transfer to ms kirkpatrick the sum of one hundred thousand dollars dollar_figure directly and in a non-taxable transaction into an ira appropriately titled in ms kirkpatrick’s name within fourteen days of the entry of this order and that the funds will not be withdraw sic until the second provides ordered that the defendant shall pay to the plaintiff a lump sum of forty thousand dollars dollar_figure by pm on september 26th for pendente lite attorney’s fees and suit money via direct deposit petitioner was separated from ms kirkpatrick for the entirety of the taxable_year and the two did not live together at any time during that year the divorce of petitioner and ms kirkpatrick was finalized on date when the circuit_court entered a judgment of absolute divorce continued final resolution of a divorce proceeding see eg rethorst v rethorst a 2d md the purpose of alimony pendente lite has frequently been stated as being to provide temporary support for a wife in need thereof for a reasonable_time until her suit for divorce can be brought to trial see also black’s law dictionary 10th ed noting that pendente lite is the latin for while the action is pending iii petitioner’s ira withdrawals and payments to ms kirkpatrick petitioner did not transfer any money into an ira titled in ms kirkpatrick’s name at any time after the consent order was entered on date or before their divorce was finalized on date however he did make payments directly to ms kirkpatrick throughout petitioner who at that time was over years of age paid the money he was ordered to pay to her through a series of checks to make these payments he withdrew funds from two of his iras held at jpmorgan chase bank n a jpmorgan and transferred those disbursements to his jpmorgan checking account from which he wrote checks to ms kirkpatrick petitioner also wrote checks to third parties in partial satisfaction of the money he was ordered to pay to ms kirkpatrick pursuant to the consent order petitioner received two forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc from jpmorgan for the taxable_year one showed gross distributions of dollar_figure from the first account the other showed gross distributions of dollar_figure from the second account each had a box checked to indicate that the taxable_amount was not determined petitioner and ms kirkpatrick filed a joint federal_income_tax return for the taxable_year on which they reported total ira_distributions of dollar_figure with only dollar_figure of that amount claimed to be taxable iv notice_of_deficiency and the parties’ concessions on date respondent issued the notice_of_deficiency for the taxable_year wherein he determined a dollar_figure deficiency and a dollar_figure substantial_understatement_penalty respondent determined that petitioner had the following taxable_income items for interest of dollar_figure from capital one n a schedule d capital_gain dividends of dollar_figure from wellesley income fund inv vanguard taxable dividends of dollar_figure from wellesley income fund inv vanguard and taxable retirement income of dollar_figure from jpmorgan petitioner concedes all of the above income items except for dollar_figure of the taxable retirement income from jpmorgan that he had reported as nontaxable on his return as originally filed respondent in turn concedes that petitioner is not liable for the dollar_figure accuracy-related_penalty for an underpayment attributable to a substantial_understatement_of_income_tax the last day for petitioner to file a petition contesting respondent’s determination was date see sec_6213 the court received the petition on date but because it was mailed on date and bore a corresponding u s postmark it is treated as timely filed see sec_7502 discussion i overview generally any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be sec_408 for the taxable_year in which the payment or distribution is received sec_1_408-4 income_tax regs an ira is a type of individual_retirement_plan sec_7701 there is an exception to the general_rule of taxability however for transfers of accounts incident_to_divorce the transfer of an individual’s interest in an individual_retirement_account or an individual_retirement_annuity to his spouse or former spouse under_a_divorce_or_separation_instrument described in subparagraph a of sec_71 is not to be considered a taxable transfer made by such individual notwithstanding any other provision of this subtitle and such interest at the time of the transfer is to be treated as an individual_retirement_account of such spouse and not of such individual thereafter such account or annuity for purposes of this subtitle is to be treated as maintained for the benefit of such spouse sec_408 the divorce_or_separation_instrument referenced in sec_408 must be a decree of divorce or separate_maintenance or a written instrument incident to such a decree see sec_71 see also sec_1 g income_tax regs the transfer of an individual’s interest in whole or in part in an individual_retirement_account to his former spouse under a valid divorce decree or a written instrument incident to such divorce shall not be considered to be a distribution from such an account to such individual or his former spouse nor shall it be considered a taxable transfer by such individual to his former spouse notwithstanding any other provision of subtitle a of the code thus there are two requirements mandated by sec_408 there must be a transfer of the ira participant’s interest in the ira to his spouse or former spouse and the transfer must have been made under_a_divorce_or_separation_instrument 114_tc_259 ii the parties’ positions a petitioner’s argument petitioner believes that the dollar_figure distribution in question qualifies as a transfer of an account incident_to_divorce he argues that the consent order by the maryland court granting interim spousal support to ms kirkpatrick is a written instrument incident to a divorce decree within the meaning of sec_71 as incorporated by reference in sec_408 and further referenced in sec_1_408-4 income_tax regs petitioner further asserts that nothing in sec_408 or the regulations thereunder offers any specific guidance on the timing of a transfer for it to qualify under the sec_408 exception therefore he maintains it is logical to assume that any such transfer is nontaxable so long as it occurs in a timeframe beginning with the issuance of a written instrument such as the consent order and through a judgment of absolute divorce petitioner points out that this was the case here because his payments were made in which was after the consent order was issued in but before the divorce was finalized in finally petitioner’s view is that the fact that the funds passed through his checking account on the way from him to his spouse’s ira should have no bearing on the taxability of the exchange because the funds were moved within the allowable time limit for this type of transaction b respondent’s argument respondent’s position is that none of the distributions petitioner received in from the jpmorgan iras met the requirements of the sec_408 exception first respondent argues that petitioner did not transfer any interest in his iras to ms kirkpatrick no ira was opened in her name nor was there any transfer of funds from petitioner’s iras to any ira owned by ms kirkpatrick respondent points out that this court in the past has held that sec_408 does not apply to proceeds from an ira cashed out and paid pursuant to a divorce order or judgment or otherwise transferred to a nonparticipant spouse see bunney v commissioner t c pincite see also jones v commissioner t c memo 80_tcm_76 czepiel v commissioner tcmemo_1999_289 78_tcm_378 aff’d without published opinion no wl 1st cir date second while he admits that the consent order was a written document entered by a maryland state court as part of the divorce proceeding between petitioner and ms kirkpatrick respondent maintains that petitioner did not comply with the order’s terms respondent notes that the order required petitioner to transfer in a nontaxable_transaction dollar_figure into an ira titled in ms kirkpatrick’s name within days of the order’s entry which petitioner failed to do thus respondent asserts the transfers should not be considered as made under_a_divorce_or_separation_instrument or written instrument incident to such furthermore respondent observes that petitioner’s focus on the timeframe within which the amounts were paid to ms kirkpatrick is misplaced respondent argues that the primary question is whether there was a transfer of an ira interest and not whether the distribution and transfer of ira funds occurred within a certain time respondent also contends that petitioner’s assertion on brief that money passed from him to ms kirkpatrick’s ira is not supported by the record although even if it were so supported respondent asserts it would not be dispositive because there had been no transfer of an interest in the ira itself finally respondent posits that any argument by petitioner that maryland divorce law should be determinative as to the ira distributions’ taxability is erroneous because state-specific requirements for obtaining a divorce in maryland do not preempt or override the code thus according to respondent all of the ira_distributions that petitioner received from jpmorgan during and used to make payments to ms kirkpatrick and others under the purview of the then-pending divorce in maryland state court are taxable to petitioner c petitioner’s rebuttal petitioner disagrees with respondent’s arguments he maintains that the conditions set forth in the circuit court’s consent order satisfy the two bunney requirements that there be a transfer of the ira participant’s interest to his spouse or former spouse and that the transfer be under_a_divorce_or_separation_instrument petitioner further asserts that he complied with all of the conditions set forth in the circuit court’s order he argues that he provided dollar_figure to ms kirkpatrick in a tax-free_exchange he believes however that she did not undertake the necessary steps on her part of establishing an ira to accept the transferred funds and that he should not be responsible for her failure to do so petitioner further contends that the maryland rules of divorce are written and controlled by that state’s courts and from time to time are in opposition to the internal revenue service’s position on what is and what is not taxable to not follow the state court’s instructions in his divorce case petitioner argues would have exposed him to contempt of court iii taxability of petitioner’s dollar_figure distribution from his iras while the parties claim to be disputing dollar_figure of distributions from petitioner’s ira the actual sum in dispute appears to be only dollar_figure in arriving at the dollar_figure disputed amount the parties have invited our attention to only two specific paragraphs in the circuit court’s consent order one required petitioner to transfer dollar_figure directly and in a nontaxable_transaction to an ira titled in his then-wife’s name the other required petitioner to pay to ms kirkpatrick dollar_figure for attorney’s fees and suit money the parties’ arguments have focused on the consent order paragraph pertaining to the dollar_figure sum the parties have not disputed the dollar_figure sum specifically nor the consent order paragraph to which it relates this is understandable because the order for petitioner to pay dollar_figure for attorney’s fees and suit money clearly is not an order for the transfer of an interest in an ira and the sum could have been paid out of any funds--retirement or otherwise see czepiel v commissioner t c m cch pincite petitioner has not advanced any argument about how or why ira_distributions to pay this dollar_figure award should be excluded from his gross_income and thus is deemed to have conceded it see eg thiessen v commissioner 146_tc_100 i ssues and arguments not advanced on brief are considered to be abandoned accordingly the dispute in this case effectively is confined to dollar_figure of petitioner’s ira_distributions a the code and the state court’s consent order before proceeding we address a suggestion advanced by petitioner that the maryland court’s instructions to him in the consent order conflicted with the code we note that under the supremacy clause article vi clause of the u s constitution this constitution and the laws of the united_states which shall be made in pursuance thereof shall be the supreme law of the land and the judges in every state shall be bound thereby any thing in the constitution or laws of any state to the contrary notwithstanding state law thus is preempted insofar as it conflicts with federal_law for instance where it is impossible to comply with both state and federal requirements or where state law impedes the full accomplishment and execution of congressional purposes and objectives see 496_us_72 accordingly to the extent that a state court’s dictates conflict directly with federal tax law the former must yield to the latter see eg 287_us_103 state law may control only when the federal taxing act by express language or necessary implication makes its own operation dependent upon state law 400_f2d_612 n 6th cir this state judgment of course does not control the application of the federal tax laws citing 309_us_78 152_f2d_582 5th cir having been enacted within the scope of the power delegated to the federal government the internal revenue statutes are a part of the supreme law of the land if they are in conflict with state law the latter must yield robertson v commissioner tcmemo_1997_ 74_tcm_1257 a state’s public policy to the contrary cannot control the operation of federal tax laws unless otherwise expressly provided for by congress citing burnet v harmel u s pincite thankfully in this case we are not faced with such discord the only relevant reference to taxation in the maryland court’s consent order is in its direction to petitioner to transfer dollar_figure directly and in a non-taxable transaction into an ira appropriately titled in ms kirkpatrick’s name the court’s language is not attempting to dictate how the federal government should treat for tax purposes any such payment rather it is instructing petitioner to transfer money directly into an ira owned by ms kirkpatrick and to do so in a nontaxable way that complies with existing law this is an instruction not on petitioner’s behalf but to him an instruction moreover that petitioner did not obey he neither made a transfer within days of the order’s entry as required therein nor transferred the sum directly into an ira titled in ms kirkpatrick’s name we therefore conclude that there is no conflict between the code and the circuit court’s consent order petitioner’s argument on this point is misplaced b applicability of the sec_408 exclusion_from_gross_income we agree with respondent that petitioner does not fall within the sec_408 exclusion_from_gross_income and that the disputed distributions from his jpmorgan iras should be included in his gross_income as noted above this court has held that for sec_408 to apply two requirements must be met there must be a transfer of the ira participant’s interest in the ira to his spouse or former spouse and the transfer must have been made under a sec_71 divorce_or_separation_instrument bunney v commissioner t c pincite as the court observed in bunney two commonly used methods of transferring an interest in an ira are to change the name on the ira to that of the nonparticipant spouse or direct the ira’s trustee to transfer the ira assets to the trustee of an ira owned by the nonparticipant spouse id pincite n in bunney we rejected the idea that taking a distribution from an ira and then making a payment to one’s spouse qualifies as a transfer of an interest in that ira id pincite we further clarified in jones v commissioner t c m cch pincite- that the sec_408 exception is limited and that interest is not synonymous with the money or other assets held in an ira--indeed that the withdrawal of funds from an ira extinguishes the owner’s interest in that ira or the appropriate proportion thereof see also czepiel v commissioner t c m cch pincite petitioner did not transfer all or a portion of his interest in his ira’s to ms czepiel he received distributions from those ira’s and paid the funds distributed to him from those ira’s to ms czepiel the salient facts of this case closely resemble the facts in bunney and jones any differences such as that in bunney the taxpayer took postdivorce distributions from his ira whereas petitioner took distributions while separated but not yet divorced from ms kirkpatrick are not material what matters for purposes of the sec_408 exception is that there be a transfer of an individual’s interest in an ira to his spouse or former spouse this did not occur here indeed as respondent rightly observes these is no indication besides petitioner’s statement on brief which under rule c cannot constitute evidence as to what ms kirkpatrick did with the funds that were transferred to her there is no evidence that the money that petitioner withdrew from his iras ever found its way into an ira titled in ms kirkpatrick’s name ultimately petitioner’s argument rests on the idea that the alleged substance of what occurred should govern and not its strict form this we cannot accept even if we assume--although we restate that we do not find as a fact--that the funds distributed from petitioner’s iras did find their way into an ira titled in ms kirkpatrick’s name as the court_of_appeals for the sixth circuit to which this case is appealable articulated in 848_f3d_779 6th cir rev’g t c memo ‘form’ is ‘substance’ when it comes to law the words of law its form determine content its substance the words of the law relevant here sec_408 are specific interest in an individual_retirement_account the statute does not say assets from an individual_retirement_account or more broadly interest in or assets from an individual_retirement_account this court in bunney jones and czepiel has given effect to the will of congress as expressed in the plain meaning see 458_us_564 our task is to give effect to the will of congress and where its will has been expressed in reasonably plain terms ‘that language must ordinarily be regarded as conclusive ’ quoting 447_us_102 of sec_408 that only certain limited direct ira transfers qualify thereunder form matters here all relevant sources--the code the caselaw internal_revenue_service guidance see bunney v commissioner t c pincite n and even the consent order in petitioner’s divorce proceedings--suggest that taking distributions from iras and writing checks to one’s spouse is not the appropriate form for a tax-free transfer of an account incident_to_divorce under sec_408 thus we find that there was no transfer of petitioner’s interest in the iras to ms kirkpatrick because we have found that petitioner did not transfer an interest in his iras to his then wife we do not reach the second inquiry of whether a transfer was made under a sec_71 divorce_or_separation_instrument see jones v commissioner t c m cch pincite accordingly we sustain respondent’s deficiency determination iv conclusion petitioner was ordered by the state court conducting the proceedings in ms kirkpatrick’s divorce from him to transfer dollar_figure directly and in a nontaxable_transaction into an ira titled in her name petitioner withdrew funds from his iras and deposited them in his checking account from which he wrote checks to his then wife and others in view of this the dollar_figure of distributions from petitioner’s iras does not fall within the sec_408 exclusion_from_gross_income for transfers of accounts incident_to_divorce and thus is taxable_income to him see bunney v commissioner t c pincite see also jones v commissioner t c m cch pincite all other_amounts raised in this case have been actually or constructively conceded we have considered all of the parties’ arguments and to the extent not discussed above conclude that those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioner as to the accuracy- related penalty under sec_6662
